                Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 1 of 14 PageID #:1



                                UNITED STATES DISTRICT COURT
                        NORTHERN DI STRICT OF ILLINOIS, EASTERN IWR/ISIQ$I                              g


                                                                      uuoenHffifrtut$'lf*fl +S!,'tr
In the Matter of the Search          of:                              Case Number:

The silver 2001 BMW X5 with Illinois license plate
number BE96058, VIN W8AFA53521LM71091,
further described in Attachment A
                                                                                           1gtn136
                APPLICATION AIYD AFFIDAVIT FOR A SEARCH WARRANT

          I, Mark A. Wallschlaeger, a Special Agent of the Federal Bureau of Investigation, request a search warrant
and state under penalty of perjury that I have reason to believe that on the following property or premises:
                                                       See   Attachment A
located in the Northern District of Illinois, there is now concealed:


                                                       See   Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is evidence, instrumentalities, and fruits.
          The search is related to a violation of:
 Code Section                                                      Offense Description

 fitle   18, United States Code, Section 2113(a)                   bank robbery


          The application is based on these facts:
                                                     s
                                                     See   Attached Affidavit,
          Continued on the attached sheet.




                                                                MARK A. WALLSCHLAEGER, Special Asent,

                                                                                   Printed narne and title

Sworn to before me and signed in my presence.


 Date: March 1.2019


 City and State: Chicago. Illinois                                   MARIA VALDEZ. U.S. Magistrate Judse
                                                                                Printed name and title
      Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 2 of 14 PageID #:2




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                     AFFIDAVIT

       I, MARK A. WALLSCHLAEGER, being duly sworn, state as follows:

       1.     I am a Special Agent with the Federal Bureau of Investigation, and have

been so employed for the past 21 years. My current responsibilities include the

investigation of violent crimes, including, among others, kidnaping, bank robbery,

and the apprehension of violent fugitives.

       2.     This affidavit is submitted in support of a search warrant for the silver

BMW X5 with Illinois license plate number BE96058 and                                 VIN

WBAFA5 352LLM71091, further described in Attachment A (the "subject Vehicle"),

for   evidence, instrumentalities,   fruits, and contraband described further in
Attacment B, concerning bank robbery offenses, in violation of Title 18, United States

Code, Section 2113(a).Because      this affidavit is being submitted for the limited
purpose of establishing probable cause    in support of a search warrant, I have not

included each and every fact known to me concerning this investigation.      I have set

forth facts that I believe are sufficient to establish probable cause to believe that

evidence, instrumentalities, fruits, and contraband of violations of Title   1"8,   United

States Code, Section 2113(a), are located in the Subject Vehicle.

        3.    This affidavit is based on my personal knowledge, information provided

to me by other law enforcement agents, reports I have read related to this
    Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 3 of 14 PageID #:3




investigation, conversations that I have had with others who have knowledge of the

events and circumstances described herein, interviews of bank employees and

witnesses, my review of surveillance photographs and video, and my experience and

training as an FBI agent.

                     FACTS SUPPORTING PROBABLE CAUSE

      4.       On or about February 20, 20L9, at approximately ll:12 o.ffi.,            as

described by witnesses and confirmed by surveillance video, a black male individual

entered the Royal Bank located at 1823 West 47th Street in Chicago, Illinois, on the

corner of West 47th Street and South Honore Street. After entering the bank, this

individual approached the teller counter. At the time the robbery occurred, Teller A

was working behind the teller counter. According to Teller A, as the robber

approached the teller counter, he asked, in sum and substance, "What do I need to do

to open an account?" When the robber arrived at the teller counter, the robber placed

a note on   the teller counter that was written on the back of a business card and stated,

in sum and substance, "This is a robbery." Teller A attempted to read the note, but

was interrupted by the robber, who stated, in sum and substance, 'You're taking too

long-hurry up or I'll start shooting. You think I'm fucking playrng, hurry up or I'11
start shooting." Teller A began removing money from the teller drawer. The robber

Ieaned over the teller counter to point out other money in the drawer and then took

all the money from Teller A. The robber also took the demand note and exited the

bank with the money at approximately 11:13 a.m.




                                             2
    Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 4 of 14 PageID #:4




      5.     According to Teller A, and as confirmed by viewing the bank surveillance

video and photographs, the robber was a black male wearing a bright green reflective

vest, blue coveralls with lime-green stripes on the pant legs, a white hooded

sweatshirt under the coveralls, a striped skull cap, and glasses. The robber also wore

what appears to be an employee ID badge around his neck. TellerA further described

the robber as being approximately 6'01" tall and 38 to 48 years of age.

             6.    The screenshot below shows the robber as captured by Royal

      Bank surveillance video at approximately 11:12 a.m.




                                          3
     Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 5 of 14 PageID #:5




      7.     According   to   employees    of Royal Bank, a subsequent bank audit
determined that the robber stole $5,0a0 from the bank. Royal Bank also provided the

FBI with documentation showing that, on February 20,         2OL9,   the deposits of the

Royal Bank were insured by the Federal Deposit Insurance Corporation.

      8.     Following the bank robbery, I reviewed Royal Bank's surveillance video

from the February 20,2019, robbery. A Royal Bank camera that faced northbound on

South Honore Street at West 47th Street captured the robber walking southbound on

South Honore Street, crossing West 47th Street before entering the bank at

approximately   Llt2 a.m. On this video, the robber is seen walking with a noticeable
limp and is wearing   a lime green vest.

      9.     Another Royal Bank security camera facing northbound on South

Honore Street captured the robber exiting the bank at approximately 11:13 o.ffi.,

running northbound on South Honore Street and getting into a silver vehicle, which

was parked on South Honore Street. As captured by the security camera, seconds

later, the silver vehicle then drove southbound on South Honore Street a short

distance before turning eastbound into an alley, located just north of West 47th Street.

      10.    Law enforcement obtained security video footage from a business on

West 47th Street, which captured the alley down which the robber drove. That video

captured the robber's vehicle, a Silver BMW X5 with Illinois license plate number

BE96058 (the "Subject Vehicle") traveling eastbound through the alley away from

Royal Bank. As seen in the video, the driver of the Subject Vehicle was wearing a

lime green vest. According to Illinois Secretary of State records, the Subject Vehicle


                                            4
    Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 6 of 14 PageID #:6




is registered to Individual A and is described as a silver 2001 BMW X5 with VIN

WBAFA5352LLM71091. Further investigation determined             that Individual A    is

currently, and has been, in the custody of the Illinois Department of Corrections since

2007.

        11.   Agents reviewed Chicago Police Department ("CPD") records for any

contact   with a vehicle bearing Illinois license plate number 8E96058. CPD reports

showed    that on or about February tL, 20t9, CPD officers stopped the Subject
Vehicle which was being operated by a male individual. According to the body

camera recordings of the CPD officers, which FBI agents reviewed, the driver of the

Subject Vehicle identified himself as VONTAE HORSIIAW. During the stop, and

as captured by the body camera, HORSTIAW exited the vehicle and walked with a

noticeable limp. I compared the footage of the February 11,2019, traffic stop with the

Royal Bank surveillance video of the robber on February 20,2019, and I believe the

driver and the robber to be the same person.

        12.   According to CPD reports of prior arrests of HORSTIAW       in 2013 and

20L7, HORSHAW is 5' 9"     tall and in20L7 weighed approximately    200 pounds. Afber

comparing prior CPD photographs of HORSIIAW to a surveillance photograph of the

robber captured by Royal Bank on February 20,20L9,I believe that HORSIIAW and

the bank robber are one in the same. In the prior CPD photographs, HORSIIAW was

not wearing glasses.
     Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 7 of 14 PageID #:7




      13.    Agents showed Teller A a photograph array that included an Illinois

state identification photograph of HORSHAW. Teller A did not identifr any of the

individuals in the array as the robber.

      14.    Agents interviewed Individual B, who stated that he/she had known

HORSHAW since they were "kids." Individual B stated that between2Dl4 and201-7,

he/she and HORSHAW were involved          in an intimate relationship. Individual B was

shown a Royal Bank surveillance photograph and asked if he/she was able to identify

the person pictured in the photograph. After reviewing the photograph, Individual B

identified the person in the surveillance photograph as HORSHAW.

      15.    On or about February 27,20L9, CPD officers conducted a traffic stop on

the Subject Vehicle. As reported by the officers, the driver identified himself         as

HORSHAW, and presented officers with an Illinois photo identifrcation card with his

photograph and the name HORSIIAW. HORSHA-W told the officers that he is the

only one who drives that vehicle, except for his mother on occasion.

      16.    According to my review of the videos captured on the security cameras

described above,   I   observed that after exiting the bank, the robber ran directly to,

then entered, the Subject Vehicle. Furthermore, on the security video footage from

the business, as described above,    I observed that the driver   of the Subject   Vehicle

was wearing a bright green reflective vest that appeared to be the same as that worn

by the robber. Based on my training and experience, and the training and experience

of other agents whom      I have consulted, I know that individuals often leave or store
personal items like articles of clothing      in vehicles. Based on my training       and



                                             6
    Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 8 of 14 PageID #:8




experience,   I   also know that searches of automobiles can often yield other evidence

that can identifr previous occupants of the car, including items bearing personal
identification and receipts. This evidence can identiff participants in the robbery,

witnesses to the robbery, or other associates of the robbers who may have information

about the robbery.

                                      CONCLUSION

      17.         Based on the above information,     I   respectfully submit that there is

probable cause to believe that a bank robbery offense, in violation of Title     1-8,   United

States Code, Section          21-1^3(a),   has been committed, and that           evidence,

instrumentalities, fruits, and contraband relating to this criminal conduct, as further

described   in Attachment B, will be found in the Subject Vehicle, as further
described in Attachment A.

      18. I therefore respectfully         request that this Court issue a search warrant

for silver 2001 BMW X5 with Illinois license plate number 8896058, VIN
WBAFA5352LLM71091, further described in Attachment A, authorizing the seizure

of the items described in Attachment B.




                                                    A. WALLSCHLAEG

                                            Federal Bureau of Investigation

 UBSCRIBED AND SW                            me on March 1,2019.




United States Magistrate Judge
    Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 9 of 14 PageID #:9




                               ATTACHMENT A

     The Subject Vehicle to be searched is a silver 2001 BMW X5 with Illinois

license plate number 8E96058 and VIN WBAFA5352LLM71091
   Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 10 of 14 PageID #:10




                                  ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities and fruits concerning violation of Title 18, United

States Code, Section 2lL3(a), as follows:

       1.    Any items of clothing worn during the robbery, including but not limited

to-a lime-green reflective vest, blue coveralls with lime-green stripes on the pant legs,

a white hooded sweatshirt under the coveralls, a striped   skull cap, glasses, and an ID

card on a lanyard.

      2.     Any guns, firearms, or ammunition.

      3.     United States cun'ency.

      4.     Handwritten notes.
             Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 11 of 14 PageID #:11

 AO 93 (Rev. 11/13) Search and Seizure Warrant                                  AUSA Matthew J. McCrobie, (312) 353-5356

                               UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DMISION

                                                                    UNDER SEAL
In the Matter of the Search of:
                                                                    Case Number:
Ttre silver 2001 BMW X5 with Illinois license plate
number 8E96058, VIN WBAFA5352 1LM7 1091,
further described in Attachment A
                                                                                        1gnf, 136
                                       SEARCH AND SEIZT]RE \IARRANT

To: Mark A. Wallschlaeger and any authorized law enforcement officer
         An application by a federal law enforcement officer or     uur.   attorney for the government requests the search of
the following person or property located in the Northern District of lllinois:
                                                    See   Attachment A
         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search    will reveal:


                                                    See   Attachment B


         YOU ARE HTTREBY COMII{ANDED to execute this warrant on or before March 14. 2019 in the daytime
(6:00 a.m. to 10:00   p.m.).
                                                                                         l

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the propertywas taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.




 Date andtime issued' wt..ch r,      zorg        lO I tr0a-'

 City and State: Chicago, Illinois                                   MARIA VALDEZ, U.S. Magistrate Judge
                                                                                  Printed name and title
                 Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 12 of 14 PageID #:12
A0 93 (Rev. 1U13) Search and Seizure Warrant (Paee 2)

                                                            Return
   Case No:               Date and Time Warrant Executed:       Copy of Warrant and Inventory Left With:


   Inventory made in the presence of:


   Inventory of the property taken and name of any person(s) seized:




                                                        Certifieation
          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
  to the designated judge.


                                                                                Executing officer's signature


                                                                                   Printed name and title
  Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 13 of 14 PageID #:13




                              ATTACHMEhIT A

     The Subject Vehicle to be searched is a silver 2001 BMW X5 with Illinois

license plate number BE96058 and VIN WBAFA53521LM71091
     Case: 1:19-mc-00136 Document #: 1 Filed: 03/01/19 Page 14 of 14 PageID #:14




                                    ATTACHMENT B

                           LIST OF ITEMS TO BE SEIZED

         Evidence, instrumentalities and fruits concerning violation of Title 18, United

States Code, Section 2l]-3(a), as follows:

         1.    Any items of clothingworn during the robbery, including but not limited

to-a lime-green reflective vest, blue coveralls with lime-green stripes on the pant legs,

a   white hooded sweatshirt under the coveralls, a striped skull cap, glasses, and an ID

card on a lanyard..

        2.     Ary   gons, fireams, or ammunition.




        4.     Handwritten notes.
